U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                       ________________________

                           No. ACM 39642
                       ________________________

                         UNITED STATES
                             Appellee
                                  v.
                        Kalab D. WILLMAN
            Staff Sergeant (E-5), U.S. Air Force, Appellant
                       ________________________

       Appeal from the United States Air Force Trial Judiciary
                      Decided 2 September 2020
                       ________________________

Military Judge: John C. Degnan.
Approved sentence: Dishonorable discharge, confinement for 1 year, and
reduction to E-4. Sentence adjudged 6 November 2018 by GCM convened
at Vandenberg Air Force Base, California.
For Appellant: Major Megan E. Hoffman, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel Brian C. Mason, USAF; Lieutenant Colonel G. Matt Osborn,
USAF; Mary Ellen Payne, Esquire.
Before POSCH, RICHARDSON, and MEGINLEY, Appellate Military
Judges.
Senior Judge POSCH delivered the opinion of the court, in which Judge
RICHARDSON joined. Judge MEGINLEY filed a separate opinion con-
curring in part and in the result.
                       ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                      ________________________
POSCH, Senior Judge:
                     United States v. Willman, No. ACM 39642


    In accordance with Appellant’s unconditional guilty plea pursuant to a pre-
trial agreement (PTA), a general court-martial composed of a military judge
sitting alone found Appellant guilty of one charge and specification of indecent
recording of the private area of BM on divers occasions in violation of Article
120c, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 920c. 1 The mili-
tary judge sentenced Appellant to a dishonorable discharge, confinement for
one year, and reduction to the grade of E-4. At action, the convening authority
approved the adjudged sentence. In accordance with the terms of the PTA and
Article 58b, UCMJ, 10 U.S.C. § 858b, the convening authority also waived
mandatory forfeitures of Appellant’s pay and allowances for a period of six
months, or upon his release from confinement, whichever was sooner, with the
waiver commencing on 8 November 2018, for the benefit of Appellant’s depend-
ent daughter. 2
    Appellant raises two issues pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982): (1) whether Appellant is entitled to relief because he was
compelled to give testimonial information after invoking his right to an attor-
ney and refusing to answer questions; and (2) whether Appellant suffered cruel
and unusual punishment in violation of the Eighth Amendment3 and Article
55, UCMJ, 10 U.S.C. § 855, when he was not given proper medical treatment
while in confinement. Alternatively, Appellant contends that the conditions of
his post-trial confinement render his sentence inappropriately severe, war-
ranting relief under Article 66(c), UCMJ, 10 U.S.C. § 866(c). 4




1All references in this opinion to the Uniform Code of Military Justice, Rules for
Courts-Martial (R.C.M.), and Military Rules of Evidence are to the Manual for Courts-
Martial, United States (2016 ed.).
2The PTA placed no limitation on the sentence the convening authority could approve.
Among the Government’s PTA concessions, the convening authority agreed to dismiss
with prejudice a charge and its specifications that alleged Appellant possessed and
viewed child pornography.
3   U.S. CONST. amend. VIII.
4 In addition to these issues, we note the action waived mandatory forfeitures and di-
rected Appellant’s pay and allowances “to be paid to AW, spouse of [Appellant], for the
benefit of [Appellant’s] dependent daughter.” Based on the record before us, AW is
Appellant’s dependent daughter and not his spouse; and this error is repeated in the
court-martial order (CMO). Although Appellant is silent about the error in the action,
he asserts the CMO error “did not prejudice Appellant or the relief ordered by the
Convening Authority,” and “Appellant does not raise it as an error here.” We find no
prejudice to Appellant by the error in either the action or the CMO, and conclude that
instructing the convening authority to withdraw the action and substitute a corrected
action, see R.C.M. 1107(g), is not warranted.


                                          2
                  United States v. Willman, No. ACM 39642


   Finding no error materially prejudicial to the substantial rights of Appel-
lant, we affirm.

                               I. BACKGROUND
    Appellant’s conviction is founded on his plea of guilty to making recordings
of the private area of BM, a sixteen-year-old female, without legal justification
or authorization. Appellant met BM in an Internet chat forum and began com-
municating with her in private through texts and online video chat sessions.
In time, their conversations became sexual and they showed each other their
bodies and masturbated during some of these sessions. On 14 occasions, Ap-
pellant used his personal laptop computer to record BM engaging in sexually
explicit conduct, including masturbating and lasciviously exhibiting her geni-
tals and pubic area to Appellant. BM did not consent to Appellant making re-
cordings of her during these sessions and was unaware she was being recorded.
   Appellant’s conduct came to the attention of military authorities at Van-
denberg Air Force Base (AFB) after BM’s mother learned that Appellant sent
her daughter a picture of himself with his shirt pulled up to reveal his stomach.
BM’s mother filed a police report and the matter was ultimately referred to
agents of the Air Force Office of Special Investigations (AFOSI) at Vandenberg
AFB. At the time she reported Appellant’s conduct, BM’s mother was not fully
aware of details of Appellant’s online relationship with her daughter and the
extent of their sexual communications.
    AFOSI agents opened an investigation and, on 7 November 2016, took Ap-
pellant into custody. Before questioning Appellant about his relationship with
BM, an agent advised Appellant of his rights, including the right to have coun-
sel present at the interview. See Article 31, UCMJ, 10 U.S.C. § 831; Mil. R.
Evid. 305. Following the rights advisement, Appellant declined to answer ques-
tions and requested legal counsel.
    The same day Appellant was questioned, AFOSI agents conducted a search
of Appellant’s home and seized multiple electronic devices. The AFOSI agents
presented Appellant with a search authorization and a written order dated 7
November 2016 and signed by the military magistrate. The written order di-
rected Appellant “to unlock any and all electronic devices seized pursuant to
the search and seizure authorization. This include[d] any fingerprint, pass-
word, pin number, or other forms of security systems for the electronic devices.”
The military magistrate also ordered Appellant “to disable all security and/or
lock settings for any and all electronic devices seized pursuant to this search
and seizure authorization.” According to the AFOSI report of investigation,
when presented with the search authorization and the written order, Appellant
unlocked his phone and disabled the security settings.



                                       3
                   United States v. Willman, No. ACM 39642


    Later in their investigation, the AFOSI agents presented Appellant with
an additional written order to unlock his other electronic devices. This order
was from the alternate military magistrate at Vandenberg AFB. Appellant re-
fused to comply with the order and was issued a letter of reprimand (LOR) by
his commander, Colonel KB, for disobeying the direct orders given to him by
the military magistrates. 5
    A week after AFOSI agents seized Appellant’s electronic devices, a prelim-
inary search of Appellant’s cell phone revealed it did not have the applications
that Appellant and BM used to meet and communicate over the Internet. Those
applications were discovered in software that was installed on Appellant’s per-
sonal laptop computer. The AFOSI agents’ initial review of Appellant’s phone
also turned up no contraband; however, the AFOSI agents found a picture of
Appellant with his shirt pulled up and displaying his abdomen. The AFOSI
report of investigation suggests that this picture corroborated BM’s account of
receiving a picture from Appellant that showed his stomach. Analysis of Ap-
pellant’s laptop uncovered evidence of Appellant’s communications with BM,
including videos Appellant recorded of BM and the software Appellant used to
record their online sessions.

                                  II. DISCUSSION
A. Appellant’s Right against Self-Incrimination
    Appellant contends he is entitled to relief because he was compelled to give
testimonial information when AFOSI agents unlawfully ordered him to unlock
his electronic devices after he invoked his right to an attorney and refused to
answer questions. In reference to the LOR he received from his commander,
Appellant claims he is entitled to relief for the almost two years of stress he
experienced having to report for duty knowing that his commander was upset
with him for disobeying the unlawful orders that were given to him by the mil-
itary magistrates. Appellant contends that the only meaningful relief this




5 Inexplicably, the letter of reprimand (LOR) that is attached to the AFOSI report of
investigation censures Appellant for disobeying an order from the primary military
magistrate on 7 November 2016, even though the AFOSI report indicates that Appel-
lant complied with the order. Also according to the AFOSI report, Appellant was given
two additional written orders to unlock his electronic devices, on 5 January 2017 and
19 January 2017, which he failed to obey, but neither incident is referenced in the LOR
and the orders are not included in the record. The report indicates that Appellant re-
fused to comply with these orders on the advice of an area defense counsel. Nonethe-
less, the failure of the record to explain the facts underlying the LOR that Appellant
received is not dispositive to our decision.


                                          4
                  United States v. Willman, No. ACM 39642


court can grant is to set aside his conviction because he has already served his
sentence and is out of confinement.
   1. Additional Background
    As part of his obligation under the PTA, Appellant agreed to “[w]aive all
waivable motions.” The military judge conducted an extensive inquiry with Ap-
pellant to ensure Appellant understood the meaning and effect of this condi-
tion. At one point, the military judge explained:
       [Y]our [PTA] states that you waive or give up the right to make
       waivable motions. I advise you that certain motions are waived
       or given up if your defense counsel does not make the motion
       prior to entering your plea. Additionally, other motions, even if
       not waived by guilty plea, are nonetheless waived if not brought
       up during the trial. Some motions, however, such as motions to
       dismiss for lack of jurisdiction, for example, can never be given
       up. Do you understand that this term of your [PTA] means that
       you give up the right to make any motion, which by law is given
       up when you plead guilty?
Appellant replied, “Yes, sir.”
    The military judge then asked Appellant, “Do you understand that this
term of your [PTA] means you give up the right to make any motion if it is not
raised during the trial?” Appellant responded, “Yes, Your Honor.” Appellant
acknowledged that no one forced him to agree to this term, and that even
though the term originated with the Government, Appellant acknowledged he
freely and voluntarily agreed to the term in order to receive the benefit of the
PTA.
    Appellant entered an unconditional plea of guilty to knowingly and wrong-
fully making a recording of the private area of BM without her consent on di-
vers occasions. During the guilty plea inquiry with the military judge, Appel-
lant explained that he “recorded approximately 14 videos” of BM’s private area
“using software installed on [his] laptop.” Appellant explained that he and BM
would have online “video chat sessions” and that he recorded the videos on his
laptop. At one point, the military judge asked Appellant what electronic device
Appellant used to communicate with BM. Appellant replied, “Via my laptop,
sir.” Appellant would later agree that the 14 video recordings at issue were
found on his laptop computer.
   2. Law
    It is well-settled law that an unconditional guilty plea generally waives any
objection related to the factual question of guilt. Rule for Courts-Martial
(R.C.M.) 910(j); see also United States v. Mooney, 77 M.J. 252, 254 (C.A.A.F.


                                       5
                   United States v. Willman, No. ACM 39642


2018). “Objections that do not relate to factual issues of guilt are not covered
by this bright-line rule, but the general principle still applies: [a]n uncondi-
tional guilty plea generally ‘waives all defects which are neither jurisdictional
nor a deprivation of due process of law.’” United States v. Schweitzer, 68 M.J.
133, 136 (C.A.A.F. 2009) (quoting United States v. Rehorn, 26 C.M.R. 267, 268–
69 (C.M.A. 1958)). The United States Court of Appeals for the Armed Forces
(CAAF) has observed, “[w]hile the waiver doctrine is not without limits, those
limits are narrow and relate to situations in which, on its face, the prosecution
may not constitutionally be maintained.” United States v. Bradley, 68 M.J. 279,
282 (C.A.A.F. 2010) (citations omitted).
    Consequently, an appellant who has entered an unconditional guilty plea
ordinarily may not raise on appeal an error previously waived at trial. United
States v. Chin, 75 M.J. 220, 222 (C.A.A.F. 2016) (citing United States v. Cam-
pos, 67 M.J. 330, 332–33 (C.A.A.F. 2009); United States v. Gladue, 67 M.J. 311,
313 (C.A.A.F. 2009)). However, this “ordinary” rule does not apply to statutory
review by a military court of criminal appeals (CCA) under Article 66(c),
UCMJ. Id. “Article 66(c) empowers CCAs to consider claims . . . even when
those claims have been waived.” Id. (quoting United States v. Chin, No. ACM
38452, 2015 CCA LEXIS 241, at *9–11 (A.F. Ct. Crim. App. 12 Jun. 2015) (un-
pub. op.), aff’d, 75 M.J. 220 (C.A.A.F. 2016)). This is because CCAs maintain
an “affirmative obligation to ensure that the findings and sentence in each such
case are ‘correct in law and fact . . . and should be approved.’” Id. at 223 (quot-
ing United States v. Miller, 62 M.J. 471, 472 (C.A.A.F. 2006) (alteration in orig-
inal)).
    “If an appellant elects to proceed with Article 66, UCMJ, review . . . . the
CCAs are required to assess the entire record to determine whether to leave
an accused’s waiver intact, or to correct the error.” Id. (citation omitted). This
requirement does not mean an unconditional guilty plea is without meaning or
effect. Id. “Waiver at the trial level continues to preclude an appellant from
raising the issue” on appeal, id. (citing Gladue, 67 M.J. at 313–14), and an
“unconditional guilty plea continues to serve as a factor for a CCA to weigh in
determining whether to nonetheless disapprove a finding or sentence.” Id.
   3. Analysis
    At the time Appellant was ordered to unlock his electronic devices, the
CAAF had not decided United States v. Mitchell, 76 M.J. 413 (C.A.A.F. 2017);
however, Mitchell was decided before Appellant was arraigned and is factually
similar to the conduct of the AFOSI agents after Appellant invoked his right
to counsel. In Mitchell, the appellant’s phone had been seized in accordance
with a valid search authorization. Id. at 416. However, after being advised of
his rights under custodial interrogation, the appellant invoked his right to
counsel. Id. Law enforcement officials then asked the appellant to input the

                                        6
                    United States v. Willman, No. ACM 39642


passcode to unlock his phone, and the appellant complied. Id. The CAAF con-
cluded that the Government violated the appellant’s Fifth Amendment 6 right
to counsel as protected by Edwards v. Arizona, 451 U.S. 477 (1981), when he
was asked to enter his phone’s passcode in the absence of counsel. Mitchell, 76
M.J. at 415.
    Appellant contends that because an AFOSI agent unlawfully made Appel-
lant unlock his phone, the AFOSI agents should never have been allowed to
use the evidence on his phone to build the case against him. Although AFOSI
agents did not find contraband on Appellant’s phone, they did discover a pic-
ture of him with his shirt raised. Appellant claims AFOSI agents used this
photograph to corroborate information they obtained from BM and, conse-
quently, the AFOSI’s investigation materially benefited from the illegal search
of Appellant’s phone.
     Even if we assume Appellant’s claim of error reaches his laptop computer
where the 14 charged images were found, we nonetheless decline to grant re-
lief. By his unconditional plea of guilty, Appellant waived the issues of the in-
vocation of the right to counsel and the lawfulness of the orders to unlock his
phone and other devices and to disable their security settings. R.C.M. 910(j).
Appellant acknowledged on the record that he was not forced to agree to that
term of the PTA, and this court finds no reason to question Appellant’s volun-
tary waiver. Furthermore, the Government did not offer the LOR that Colonel
KB served on Appellant as evidence at the sentencing hearing as part of the
personnel records of the accused. See R.C.M. 1001(b)(2). Thus, we find Appel-
lant was not prejudiced by any error or action by a Government official. 7
    Further, we conclude Appellant’s claims are neither jurisdictional nor was
Appellant denied the due process of law, and thus are waived insofar as our
consideration of the factual question of his guilt on appeal. See R.C.M. 910(j);
Schweitzer, 68 M.J. at 136. We have determined to leave Appellant’s waiver
intact. See Chin, 75 M.J. at 222.
B. Conditions of Post-Trial Confinement
    For the first time on appeal, Appellant urges this court to find he was sub-
jected to impermissible confinement conditions in violation of Article 55,
UCMJ, and the Eighth Amendment. Appellant also contends the conditions


6   U.S. CONST. amend. V.
7 Based on our review of the record, we need not decide the prejudicial impact of Colonel
KB’s 11 January 2017 reprimand of Appellant for disobeying orders to unlock his de-
vices after Appellant asked for legal counsel, particularly the portion that reads,
“[m]ake no mistake, these were lawful orders from properly appointed military magis-
trates . . . .”


                                           7
                  United States v. Willman, No. ACM 39642


warrant sentencing relief under this court’s Article 66(c), UCMJ, authority to
approve only so much of a sentence that, based on the entire record, should be
approved. We are not persuaded.
   1. Additional Background
    After the conclusion of Appellant’s sentencing hearing on 6 November 2018,
Appellant waived his right to submit matters in clemency on 27 February 2019,
and the convening authority took action the next day. In his appeal, Appellant
submitted a sworn declaration and asked this court to reduce his sentence be-
cause he did not receive proper medical treatment for an injury that occurred
in December 2018 when he was confined at the Naval Consolidated Brig in
Charleston, South Carolina. Appellant did not raise a claim of improper medi-
cal treatment to the convening authority when he waived clemency.
    Appellant explains in his declaration that near the end of December, an-
other inmate stepped on his foot during a game of flag football, causing signif-
icant bruising to his large toe and toenail. Over the next two to three weeks his
toenail swelled and became painful. It discharged pus and became detached
from the nail bed. On 14 January 2019, Appellant reported to sick call for a
medical evaluation. A medical staff member concluded that no action was
needed. Appellant requested the nail be removed and that the issue be raised
to a supervisor. The supervisor refused to remove the nail, applied an antisep-
tic, and gave Appellant instructions to return to sick call should the issue
worsen. Later that evening, the nail completely detached from the nail bed
when Appellant removed his boots and socks.
    Approximately three weeks later, Appellant returned to sick call to have
his condition reevaluated because the nail was regrowing over the exposed nail
bed in an unusual manner and with significant discoloration, and caused pain
when Appellant donned his socks and boots each morning. Appellant was again
told by medical personnel that no action was needed and to return to sick call
if additional symptoms or issues developed. In his 3 September 2019 declara-
tion to this court, Appellant states that in the months since the onset of the
issue, he is unable to put on socks and shoes without “slow and methodical
effort.” His nail has yet to regenerate fully and it remains an unusual color and
form.
    In response to Appellant’s sworn statement, the Government provided a
sworn declaration from a legal officer at the Naval Consolidated Brig. The dec-
laration states that Appellant served a period of confinement at the facility
from 28 November 2018 until 11 August 2019, and he sustained an injury to
his toe during a recreational activity. After a medical evaluation, a member of
the medical staff determined the best course of action was to let the nail remain
intact until it fell off spontaneously because removing the nail would have left


                                       8
                  United States v. Willman, No. ACM 39642


Appellant’s toenail matrix exposed, which could increase the chances of an in-
jury or infection. An antiseptic solution was administered “to decrease the
amount of surface pathogens to help prevent further infection.” Appellant was
advised he could cover the area with a plastic bandage to prevent the nail from
catching on his socks. The medical staff member concluded there was no man-
date to remove Appellant’s toenail. The declaration explained that in the opin-
ion of the medical staff member, toenails can grow back abnormally or discol-
ored after a traumatic event to the nail bed and it may take months or years
for the nail to fully grow. Lastly, the declaration asserted that a review of Ap-
pellant’s prisoner record did not contain any requests for redress or grievances.
   2. Law
    “Both the Eighth Amendment and Article 55, UCMJ, prohibit cruel and
unusual punishment. In general, we apply the Supreme Court’s interpretation
of the Eighth Amendment to claims raised under Article 55, UCMJ, except
where legislative intent to provide greater protections under Article 55, UCMJ,
is apparent.” United States v. Gay, 74 M.J. 736, 740 (A.F. Ct. Crim. App. 2015)
(citing United States v. Avila, 53 M.J. 99, 101 (C.A.A.F. 2000)), aff’d, 75 M.J.
264 (C.A.A.F. 2016).
    “[T]he Eighth Amendment prohibits two types of punishments: (1) those
‘incompatible with the evolving standards of decency that mark the progress
of a maturing society’ or (2) those ‘which involve the unnecessary and wanton
infliction of pain.’” United States v. Lovett, 63 M.J. 211, 215 (C.A.A.F. 2006)
(quoting Estelle v. Gamble, 429 U.S. 97, 102–03 (1976)). A violation of the
Eighth Amendment is shown by demonstrating:
       (1) an objectively, sufficiently serious act or omission resulting
       in the denial of necessities; (2) a culpable state of mind on the
       part of prison officials amounting to deliberate indifference to
       [appellant]’s health and safety; and (3) that [appellant] “has ex-
       hausted the prisoner-grievance system . . . and that he has peti-
       tioned for relief under Article 138, UCMJ, 10 U.S.C. § 938
       [2000].”
Id. (third and fourth alterations in original) (footnotes omitted) (quoting United
States v. Miller, 46 M.J. 248, 250 (C.A.A.F. 1997)).
     The CAAF has emphasized that “[a] prisoner must seek administrative re-
lief prior to invoking judicial intervention to redress concerns regarding post-
trial confinement conditions.” United States v. Wise, 64 M.J. 468, 469 (C.A.A.F.
2007) (citing United States v. White, 54 M.J. 469, 472 (C.A.A.F. 2001)). “This
requirement ‘promot[es] resolution of grievances at the lowest possible level
[and ensures] that an adequate record has been developed [to aid appellate
review].’” Id. at 471 (alterations in original) (quoting Miller, 46 M.J. at 250).


                                        9
                    United States v. Willman, No. ACM 39642


Except under some unusual or egregious circumstance, an appellant must
demonstrate he or she has exhausted the prisoner grievance process provided
by the confinement facility and has petitioned for relief under Article 138,
UCMJ, 10 U.S.C. § 938. White, 54 M.J. at 472 (citation omitted).
    Under Article 66(c), UCMJ, we have broad authority and the mandate to
approve only so much of the sentence as we find “correct in law and fact and
determine, on the basis of the entire record, should be approved.” See also
United States v. Tardif, 57 M.J. 219, 223 (C.A.A.F. 2002) (observing that the
“legislative history of Article 66 reflects congressional intent to vest broad
power in the Courts of Criminal Appeals”). The scope of our Article 66(c),
UCMJ, authority to consider claims of post-trial confinement conditions “is
limited to consideration of these claims as part of our determination of sen-
tence appropriateness.” United States v. Towns, 52 M.J. 830, 833 (A.F. Ct.
Crim. App. 2000) (citation omitted), aff’d, 55 M.J. 361 (C.A.A.F. 2001). “It is
also limited to claims based on post-trial treatment that occurs prior to the
action of the convening authority and which is documented in the record of
trial.” Id. (citing Article 66(c), UCMJ).
    3. Analysis
       a. Article 55, UCMJ, and the Eighth Amendment
    We conclude that even if the facts, as asserted by Appellant in his declara-
tion, are true, Appellant has not met his burden to establish prison officials
failed to administer proper medical treatment, and, thus, grounds for relief. 8
    Article 55, UCMJ, prohibits infliction of “[p]unishment by flogging, or by
branding, marking, or tattooing on the body, or any other cruel or unusual
punishment.” The Eighth Amendment prohibits “deliberate indifference to se-
rious medical needs of prisoners,” whether manifested by prison guards “inten-
tionally denying or delaying access to medical care or intentionally interfering
with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104–05
(1976) (citation omitted). However, “[m]edical malpractice does not become a
constitutional violation merely because the victim is a prisoner. In order to
state a cognizable claim, a prisoner must allege acts or omissions sufficiently
harmful to evidence deliberate indifference to serious medical needs.” Id. at
106. “Deliberate indifference” requires that the responsible official must be
aware of an excessive risk to an inmate’s health or safety and disregard that



8Having applied the decisional framework announced in United States v. Ginn, 47 M.J.
236, 248 (C.A.A.F. 1997), for evaluating conditions of post-trial confinement, and con-
sidered the entire record, we find we can resolve the issues raised by Appellant without
additional factfinding. See United States v. Fagan, 59 M.J. 238, 242 (C.A.A.F. 2004).


                                          10
                   United States v. Willman, No. ACM 39642


risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994). “[I]t is enough that the of-
ficial acted or failed to act despite his knowledge of a substantial risk of serious
harm.” Id. at 842 (citation omitted). However, “prison officials who [lack]
knowledge of a risk cannot be said to have inflicted punishment.” Id. at 844.
    Apart from Appellant’s factual declaration, we find no basis for the asser-
tions made by Appellant’s counsel on behalf of Appellant that (1) Appellant’s
“serious and potentially disabling medical issue—an infected toe—was
brushed aside by brig medical personnel and not taken seriously;” (2) “[t]he
brig sick bay officials’ lack of concern led to a long-term infection and perma-
nent damage to the digit that continues to this day;” and that (3) “[t]here is no
explanation for the conditions under which Appellant was kept except that the
confinement facility officials deliberately and willfully disregarded Appellant’s
well-being.” The most Appellant shows from the post-trial declarations is that
the treatment of his injured toe was aimed at preventing infection. Appellant
has not shown that either alternative or additional medical interventions
would have restored his health to the same condition before the injury hap-
pened.
    In the present case, the information provided by Appellant in his appeal
lacks evidence that prison officials were aware of a substantial risk of serious
harm to Appellant’s health or safety and disregarded that risk. We find that
Appellant has not presented evidence to establish wrongful intent, namely,
that any official failed to properly administer treatment for the purpose of in-
creasing Appellant’s suffering or the severity of his sentence. Appellant has not
shown conduct of prison officials that rises to the level of “deliberate indiffer-
ence to serious medical needs of prisoners” proscribed by the Eighth Amend-
ment whether manifested by prison guards “intentionally denying or delaying
access to medical care or intentionally interfering with the treatment once pre-
scribed.” Estelle, 429 U.S. at 104–05. Moreover, a review of Appellant’s case
does not reveal any information to suggest that Appellant attempted to use a
grievance process to address his complaint. See Wise, 64 M.J. at 469; White, 54
M.J. at 471.
    We find Appellant’s post-trial claims do not demonstrate circumstances
warranting relief under Article 55, UCMJ, or the Eighth Amendment. Even if
the facts as asserted by Appellant are true, there is insufficient evidence to
objectively conclude that a sufficiently serious act or omission occurred which
resulted in the denial of necessities. See Lovett, 63 M.J. at 215. The information
falls far short of wrongful intent, namely, a culpable state of mind of an iden-
tifiable official which constituted deliberate indifference to Appellant’s health
and safety. See id. Finally, the record does not provide evidence that Appellant
attempted to use a grievance process to address complaints of mistreatment.



                                        11
                  United States v. Willman, No. ACM 39642


See id. Accordingly, Appellant does not warrant relief under Article 55 or the
Eighth Amendment and we conclude his sentence is correct in law.
       b. Appropriateness of Sentence
    Having resolved Appellant’s Article 55 and Eighth Amendment claims, we
next consider if our review of whether Appellant’s sentence should be approved
“on the basis of the entire record,” Article 66(c), UCMJ, permits or precludes
our consideration of the post-trial confinement conditions Appellant presents
for the first time on appeal. We conclude Article 66(c) limits our review of the
appropriateness of the sentence to the record and thus precludes consideration
of Appellant’s statements of fact about those conditions.
    In United States v. Jessie, the CAAF observed that some of the court’s prec-
edents hold that CCAs “may consider only what is in the record” when review-
ing a sentence under Article 66(c). 79 M.J 437, 440 (C.A.A.F. 2020) (citation
omitted). The CAAF noted that the leading case for these precedents is United
States v. Fagnan, 30 C.M.R. 192 (C.M.A. 1961), in which the appellant asked
the Army Board of Review to reject his punitive discharge based on a favorable
psychiatric assessment and a favorable report regarding his conduct while in
confinement. Jessie, 79 M.J. at 441 (citing Fagnan, 30 C.M.R. at 193). The
Board of Review declined to consider these documents, explaining that because
the submission “concerns matters which occurred months after the convening
authority acted upon the sentence and forwarded the record of trial, it is not a
part of the record subject to review under Article 66.” Id. (quoting Fagnan, 30
C.M.R. at 193). The United States Court of Military Appeals, the predecessor
to the CAAF, affirmed, holding that under Article 66(c), UCMJ, “the board of
review is expressly restricted by Congress to the ‘entire record’ in assessing the
appropriateness of the sentence.” Id. (quoting Fagnan, 30 C.M.R. at 194). The
Jessie court reiterated the reasoning in Fagnan that “if military justice pro-
ceedings are to be ‘truly judicial in nature,’ then the appellate courts cannot
‘consider information relating to the appropriateness of sentences when it has
theretofore formed no part of the record.’” Id. (quoting Fagnan, 30 C.M.R. at
195).
    In Jessie, our superior court concluded that “Fagnan established a clear
rule that the CCAs may not consider anything outside of the ‘entire record’
when reviewing a sentence under Article 66(c), UCMJ.” Id. (citation omitted).
Specifically in regard to conditions of post-trial confinement, “[t]he rule in
Fagnan does not preclude the CCAs from considering prison conditions when
reviewing a sentence under Article 66(c), UCMJ, if the record contains infor-
mation about those conditions.” Id. at 441–42 (emphasis added); see also id. at
444 n.10 (“Because both the sentence appropriateness and correctness in law
determinations require a decision based upon the ‘entire record,’ we need not



                                       12
                    United States v. Willman, No. ACM 39642


determine whether posttrial confinement conditions fall under one or both pro-
visions.”).
    Here, the “entire record” 9 contains no information about the conditions of
Appellant’s post-trial confinement. Although we exercised our authority to con-
sider outside-the-record matters to determine if Appellant’s sentence is correct
in law under Article 55, UCMJ, and the Eighth Amendment, see United States
v. Erby, 54 M.J. 476, 478 (C.A.A.F. 2001), we are precluded from considering
Appellant’s statement of facts about these conditions to determine if his sen-
tence is appropriate and “should be approved” as part of our Article 66(c) re-
view. Jessie, 79 M.J. at 441. In United States v. Gay, the CAAF affirmed a
decision of this court that reduced an appellant’s sentence under Article 66(c)
because prison officials, without justification, had made him serve part of his
sentence in maximum security solitary confinement. 75 M.J. 264, 266 (C.A.A.F.
2016). However, information about these conditions was part of the record of
trial because the appellant had requested additional confinement credit when
he complained about the conditions to the convening authority. Id. at 265–66.
Unlike Gay, neither the record of trial nor the matters attached to Appellant’s
record of trial mentions the conditions Appellant raises for the first time after
the convening authority took action in Appellant’s case.
    It may seem incongruous to consider outside-the-record matters to evaluate
Appellant’s Article 55 and Eighth Amendment claims, and then not consider
those matters in this court’s sentence appropriateness review under Article
66(c). Nonetheless, our superior court has declined to further erode precedents
like Fagnan, noting, “[w]e see nothing in the statutory text [of Article 66(c)]
requiring special treatment for all appeals raising statutory or constitutional
claims.” Jessie, 79 M.J. at 444. The CAAF further rejected the contention “that
appellants should have the right to supplement the record whenever they raise
claims of constitutional or statutory violations.” 10 Id. at 443.
    We depart from our esteemed colleague concurring in the result in regard
to the position that was taken by Chief Judge Johnson in United States v. Mat-
thews, No. ACM 39593, 2020 CCA LEXIS 193 (A.F. Ct. Crim. App. 2 Jun. 2020)


9 See R.C.M. 1103(b)(2) (contents of the record) and R.C.M. 1103(b)(3) (matters at-
tached to the record). In addition, the “entire record” includes briefs and arguments
that appellate counsel and an appellant personally present regarding matters that are
already in the record of trial, R.C.M. 1103(b)(2), or have been attached to the record of
trial under R.C.M. 1103(b)(3). See Jessie, 79 M.J. at 440–41 (citing United States v.
Healy, 26 M.J. 394, 396 (C.M.A. 1988)).
10“The ‘entire record’ restriction . . . applies equally whether the CCA is reviewing a
sentence’s correctness in law, reviewing a sentence’s correctness in fact, or determining
whether a sentence should be approved.” Jessie, 79 M.J. at 444 (footnote omitted).


                                           13
                     United States v. Willman, No. ACM 39642


(unpub. op.) (J. Johnson, C.J., concurring in the result). Like this case, the
Matthews appellant raised his Article 55, UCMJ, and Eighth Amendment
claims for the first time on appeal and based them on material outside the
original record of trial. Matthews, unpub. op. at *12. Chief Judge Johnson
simply concluded that the question of this court’s authority to grant sentence
appropriateness relief under Article 66(c), UCMJ, for claimed violations of Ar-
ticle 55, UCMJ, and the Eighth Amendment was not before the CAAF in Jessie,
and thus “the CAAF’s position on this point is undecided and unclear.” Mat-
thews, unpub. op. at *16–17 (J. Johnson, C.J., concurring in the result). In our
view, the CAAF’s majority opinion was resolute and clear.
    Following the court’s Article 66(c) mandate to approve only so much of a
sentence that, based on “the entire record, should be approved,” we conclude
the record contains no support to grant sentencing relief on the basis of Appel-
lant’s claims about the conditions of post-trial confinement.

                                  III. CONCLUSION
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). Accordingly, the find-
ings and the sentence are AFFIRMED. 11


MEGINLEY, Judge (concurring in the result):
   I agree with the majority in that Appellant is not entitled to relief for cruel
or unusual conditions of post-trial confinement in violation of the Eighth
Amendment 1 or Article 55, Uniform Code of Military Justice (UCMJ), 10
U.S.C. § 855. Nor do I believe the conditions Appellant describes render his
sentence inappropriately severe, warranting relief under Article 66(c), UCMJ,
10 U.S.C. § 866(c).
    However, I disagree with the premise that we are precluded from consider-
ing the appropriateness of Appellant’s sentence pursuant to Article 66, UCMJ,
10 U.S.C. § 866, in a case such as this where Appellant raises his Eighth
Amendment and Article 55, UCMJ, claims for the first time on appeal, and
supports his claim with material that is outside of the original record of trial.
I agree with the observations made by Chief Judge Johnson in his concurring


11 Although not raised by the parties, we note an error in the CMO where the charged
article is incorrectly identified as Article “120” rather than “120c.” We direct the pub-
lication of a corrected CMO to remedy this error.
1   U.S. CONST. amend. VIII.


                                           14
                  United States v. Willman, No. ACM 39642


opinion in United States v. Matthews, No. ACM 39593, 2020 CCA LEXIS 193
(A.F. Ct. Crim. App. 2 Jun. 2020) (unpub. op.), in his assessment of our superior
court’s recent decision in United States v. Jessie, 79 M.J. 437 (C.A.A.F. 2020):
       Article 66, UCMJ, is the fundamental source of this court’s au-
       thority to review any issue, to include alleged violations of the
       Eighth Amendment and Article 55, UCMJ. It does seem incon-
       gruous (to borrow the majority’s term) to find that, under Jessie,
       we have jurisdiction to review alleged violations of the Eighth
       Amendment and Article 55, UCMJ, based on material outside
       the original record of trial, but to find we lack jurisdiction to con-
       sider such materials for the purpose of “affirm[ing] only such
       findings of guilty and the sentence . . . as [we] find correct in law
       and fact and determine, on the basis of the entire record, should
       be approved”—which is our fundamental charge and mandate in
       accordance with the text of Article 66 itself. See United States v.
       Gay, 75 M.J. 264, 268 (C.A.A.F. 2016).
Matthews, unpub. op. at *17–18 (J. Johnson, C.J., concurring in the result).
    I am troubled by the precedent that will be set if a hard-line rule is estab-
lished that Courts of Criminal Appeals cannot consider anything outside of the
record for post-trial issues unless an Eighth Amendment or Article 55 issue is
raised. Since United States v. Fagnan, 30 C.M.R. 192 (C.M.A. 1961), was de-
cided, prison and confinement systems have greatly evolved, post-trial pro-
cessing has undergone a massive transformation, and most importantly, ap-
pellants have changed. The Department of Defense is coming to terms with the
racial and gender disparity issues that have existed in our military justice sys-
tem for quite some time. We have also learned to recognize the need to make
accommodations in our confinement systems for certain segments of our mili-
tary population which may have been marginalized or ignored, such as those
who may identify as gay, lesbian, or transgender.
    How these evolving issues will play out in post-punishment context is un-
known. Yet, the time to include post-trial matters in the record is nearly irrel-
evant; gone are the days when an appellant could be in confinement for months
before action. Now, depending on how quickly a legal office can process a rec-
ord, entry of judgment can take place in a matter of days.
    Nor do I believe in the notion we could, or should, require our Airmen to
seek relief for these issues solely in the federal court system. We have an obli-
gation to be prepared to consider non-traditional post-trial confinement issues
as part of our charge. Courts of Criminal Appeals need flexibility in post-trial
submissions so that we can continue to reconcile injustices and shortcomings
in order to continue to adapt to our ever-changing military population. I agree


                                        15
                     United States v. Willman, No. ACM 39642


with the point made by Judge Sparks in his dissenting opinion in Jessie, not-
ing:
          The majority is correct that Article 66, UCMJ, instructs the
          lower courts to review issues “on the basis of the entire record.”
          But it also entrusts the lower court with the weightier responsi-
          bility of ensuring an accused's sentence is “correct in law.” Con-
          fining our review only to the existing record, without exception,
          would limit the lower court’s ability to do this.
Jessie, at 448 (Sparks, J., dissenting).
   By closing the door on non-Eighth Amendment and Article 55 claims, we
are perhaps closing the door on due process and First Amendment 2 issues (as
seen in Jessie), and other matters we simply cannot anticipate—matters that
were not envisioned when Fagnan was decided.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




2   U.S. CONST. amend. I.


                                           16